Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to April 18, 2016.  The RCE request of 5/12/21 and the amendment received 4/22/21 have been entered and claims 1, 2, 5-13, 21-23, 25-27, 29-31 are currently pending in this application.   In view of the amendments to the claims and arguments presented, the rejections of record under 102(a)(1) and 103(a) are hereby withdrawn.

A reading of the specification reveals the point of novelty resides in extracting desired terpenes from cannabis with a cold trap system where a vacuum is applied at ambient temperature (key) to volatilize terpenes which are then condensed in multiple chambers.  However, this has not been clearly claimed and no results are claimed.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-13, 21-23, 25-27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over each of Robertson and Humphreys.
Robertson (10,967,018) entitled "Methods for Extraction and Isolation of Isoprenoid and Terpene Compounds from Biological Extracts" teaches a multi-step method of extracting terpenes from cannabis including tetrahydrocannabiolic acid (THCA).  In column 3 third paragraph, extracting terpenes from cannabis plant material is described where the plant material is first macerated, chilled in a solvent extraction chamber with propane, filtered, the propane is recovered leaving behind the extract including terpenes.  The extract is then placed into a temperature controlled chamber, subjected to a vacuum, and further purified.  In column 5 second full paragraph, the vacuum is at a temperature of 21 – 60 degrees C. and at a 

Humphreys (2017/0360861) entitled "Methods for Extracting Target Compounds from Cannabis" teaches in paragraphs 10, 11 and 12, extraction conditions for isolating terpenes from cannabis with various solvents at cold temperatures.  When using supercritical CO2 at temperatures above zero degrees C., some of the more volatile constituent terpene compounds will be lost, destroyed, or otherwise unobtainable.  Flavonoids are discussed in paragraph 53.  In paragraph 108 many terpenes are listed including caryophyllenes.  In paragraphs 109-117 many terpenes are listed.  On page 9 column 1 an extraction is described where there is a solvent extraction at or below -40 degrees C, then heating to a maximum of 60 degrees C. to remove the solvent, then a rotary evaporator with a vacuum and heat to a minimum temperature to remove all the solvent.  On page 22 Example 1 teaches filtration under vacuum and removing remaining solvent with rotary evaporation where the conditions are listed in Table 1 according to the solvent to be removed.  Terpene yields are discussed.

The claims differ from the above references in that they recite temperatures less than about 95 degrees F. specifically and details about the condensing chambers.  The compounds extracted are inherent in the starting materials being extracted.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform a negative pressure extraction at less than about 95 degrees F. in view of each of Robertson and Humphreys who teach cold vacuum extractions.  Claims 1, 2, 5-7, 9-13, 21-23, 25-27, 29-31 read on rotovaping or supercritical extracting cannabis in a conventional manner.  Regarding claim 7 directed to solvents, the references cited herein teach a number of different solvents that may be employed in extract terpenes from cannabis.  Regarding claim 8 directed to winterizing prior to extracting, this step is conventional in this art and is not further considered here.  Regarding claim 9 directed to two chambers, supercritical extractions may employ multiple chambers for condensing.  Claim 11 directed to water in the extraction is conventional in solvent extractions.  Regarding claims 21-23 directed to multiple chambers, both rotovaping and supercritical extracting may employ multiple "runs" or separate chambers to recover separate products under varying conditions.  Regarding .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
710Spirits teaches extracting various components of cannabinoids with several different methods.  No date is supplied.
Wasserman (2020/0196656) teaches extracting terpenes from cannabis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RALPH J GITOMER/Primary Examiner, Art Unit 1655